                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


D.S.S., a minor child, by and through                      Court File No.
Shantal Scott, his mother and legal
guardian,
                                                                 COMPLAINT WITH
                      Plaintiff,                                  JURY DEMAND

vs.

Ramsey County; and Correctional Officer
Joseph Fiebiger, in his individual and
official capacities,

                    Defendants.



                                           INTRODUCTION

1. This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and 1988, and

      the Fourth, Eighth, and Fourteenth Amendments to the United States Constitution and under

      the common law of the State of Minnesota, against Ramsey County and Officer Fiebiger, in

      his individual and official capacities.

2. It is alleged that the Defendants violated Plaintiff’s constitutional rights under the Fourth,

      Eighth, and/or Fourteenth Amendments to the United States Constitution and committed torts

      under Minnesota state law.


                                            JURISDICTION

3. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343, and on the pendent jurisdiction of

      this Court to entertain claims arising under state law pursuant to 28 U.S.C. § 1367.




                                                   1
                                             VENUE

4. This Court is the proper venue for this proceeding under 28 U.S.C. § 1391, as the material

   events and occurrences giving rise to Plaintiff’s cause of action occurred within the State of

   Minnesota.


                                            PARTIES

5. Plaintiff D.S.S. is a minor child and was at all material times a resident of the State of

   Minnesota.

6. Plaintiff Shantal Scott is D.S.S.’s mother and legal guardian.

7. Defendant Ramsey County is a municipal corporation and the public employer of Defendant

   Officer Fiebiger. Defendant Ramsey County is sued directly and also on the theories of

   respondeat superior or vicarious liability and pursuant to Minn. Stat. § 466.02, for the actions

   of its officers and officials.

8. Defendants Officer Joseph Fiebiger was at all times relevant to this complaint duly appointed

   and acting Correctional Officer employed by Ramsey County and/or Boys Totem Town,

   acting under color of law, to wit, under color of the statutes, ordinances, regulations, policies,

   customs and usages of the State of Minnesota and/or Ramsey County.




                                              FACTS

9. In September of 2017, Plaintiff D.S.S. was residing at Boys Totem Town in St. Paul, MN.

   Boys Totem Town is a residential program for adolescent boys who have been committed by

   the courts to treatment. Boys Totem Town is owned and operated by Defendant Ramsey

   County.

10. At the time of the subject incident, Plaintiff D.S.S. had recently turned 16-years-old.

                                                 2
11. At the time of the subject incident, Defendant Officer Fiebiger was an employee of

   Defendant Ramsey County and was employed as a supervising correctional officer at Boys

   Totem Town.

12. On the morning of September 13, 2017, Plaintiff was involved in a verbal argument with

   Totem Town staff over assigned seating in the cafeteria. Defendant Officer Fiebiger

   approached D.S.S. to give him instructions. Shortly after, the interaction between D.S.S. and

   Officer Fiebiger turned physical when Officer Fiebiger physically grabbed D.S.S. and D.S.S.

   instinctively responded by striking Officer Fiebiger. At this time, Officer Fiebiger became

   extremely emotional and angry with D.S.S.

13. Once the argument turned physical, Officer Fiebiger and other Totem Town correctional staff

   brought D.S.S. to the ground and handcuffed D.S.S. behind his back. D.S.S. was then

   brought to his feet, and Officer Fiebiger instructed other Totem Town correctional staff to

   escort D.S.S. to the special/segregated housing unit (SHU). At this time, no correctional staff

   involved had sustained any injuries. Similarly, Plaintiff D.S.S. had also not sustained any

   injuries at this time.

14. Next, two Totem Town correctional officers escorted D.S.S. to the SHU, and Officer

   Fiebiger followed closely behind. Plaintiff D.S.S. was fully cooperative as he was being

   escorted and he voluntarily walked to the SHU while handcuffed behind his back.

15. As the group walked towards the SHU, Plaintiff D.S.S. made some insulting remarks towards

   Officer Fiebiger. The other correctional officers ignored D.S.S. as D.S.S. was physically

   compliant and voluntarily walking with his hands behind his back. However, Defendant

   Officer Fiebiger became infuriated and ordered one of the two correctional officers escorting

   Plaintiff D.S.S. to release D.S.S.’s left arm. Officer Fiebiger was the supervising officer at



                                                3
   the time and the other correctional officers involved were required to follow Officer

   Fiebiger’s directives.

16. Pursuant to Officer Fiebiger’s directive, the other correctional officer then released D.S.S.’s

   left arm and stepped away. At this time, Officer Fiebiger grabbed D.S.S.’s left wrist and, as

   D.S.S. remained handcuffed behind his back, Officer Fiebiger whispered something to the

   effect of “how do you like that” into D.S.S.’s ear and then bent D.S.S.’s left wrist and yanked

   it upwards using severe, unnecessary, and excessive force, and immediately fracturing

   D.S.S.’s left wrist/arm. Plaintiff D.S.S. was able to feel/hear a crack in his left wrist/arm at

   the time of the fracture. Officer Fiebiger’s unnecessary use of force caused D.S.S. to go up

   on his toes and loudly yell/squeal out in pain. At this time, Plaintiff D.S.S. was offering no

   physical resistance or obstruction whatsoever and was following directives and simply

   walking to the SHU as instructed while handcuffed behind his back. Plaintiff D.S.S.

   immediately experienced severe and excruciating pain in his left wrist/arm, and D.S.S.’s left

   wrist/arm immediately became swollen. Defendant Officer Fiebiger applied physical force to

   Plaintiff’s left wrist/arm for the sole purpose of causing pain and injury to Plaintiff, which

   directly caused D.S.S.’s left wrist/arm to fracture.

17. Shortly after the incident described above, Plaintiff D.S.S. was transported to the emergency

   room, where he was diagnosed with a fracture of the left distal radius bone, which required

   surgical intervention and correction. Plaintiff D.S.S. had surgery the following day, at which

   time the fracture was corrected using a K-wire pinning procedure. Plaintiff D.S.S. then

   required a number of additional medical procedures and continued medical care to deal with

   the fracture in his wrist/arm caused by Defendant Officer Fiebiger.




                                                 4
18. As a result of Defendants’ actions, Plaintiff suffered severe and excruciating pain during the

   incident and for an extended period of time following the incident. Plaintiff continues to

   suffer physical pain and discomfort in his left wrist/arm. Plaintiff also suffered severe

   emotional trauma and distress resulting from Defendants’ actions described above, which

   continue to this day, as well as past and future medical expenses and past and future lost

   wages.


                                     CLAIMS FOR RELIEF

  COUNT 1: 42 U.S.C. § 1983 – FOURTH AND/OR EIGHTH AND/OR FOURTEENTH AMENDMENT
                      EXCESSIVE FORCE AGAINST OFFICER FIEBIGER

19. Paragraphs 1 through 18 are incorporated herein by reference as though fully set forth.

20. Based on the above factual allegations, Defendant Officer Fiebiger engaged in excessive and

   unnecessary force against Plaintiff when he fractured Plaintiff’s left wrist/arm without

   justification. Defendant Officer Fiebiger engaged in physical force against Plaintiff without

   any legitimate justification and with the specific intent to cause pain and injury to Plaintiff.

21. Officer Fiebiger’s actions against Plaintiff, as outlined above, were unreasonable and

   unnecessary, constitute punishment, were carried out for the purpose of punishment, were not

   reasonably related to any legitimate governmental interest or purpose, and are shocking to the

   conscience.

22. As a result of these constitutional violations, Plaintiff suffered damages as aforesaid.


            COUNT 2: ASSAULT AGAINST OFFICER FIEBIGER AND RAMSEY COUNTY
                             UNDER MINNESOTA STATE LAW
23. Paragraphs 1 through 18 are incorporated herein by reference as though fully set forth.

24. Based on the above factual allegations, Defendant Officer Fiebiger assaulted Plaintiff.

   Specifically, Officer Fiebiger engaged in wrongful, malicious, unlawful, and intentional

                                                  5
   conduct intended to put Plaintiff in immediate, imminent, and direct fear and apprehension of

   an offensive touching when Officer Fiebiger made a threatening comment and grabbed and

   fractured Plaintiff’s wrist/arm without justification.

25. Defendant Ramsey County is vicariously liable to Plaintiff for Defendant Officer Fiebiger’s

   assault.

26. As a direct and proximate result of this assault, Plaintiff suffered damages as aforesaid.


              COUNT 3: BATTERY AGAINST OFFICER FIEBIGER AND RAMSEY COUNTY
                              UNDER MINNESOTA STATE LAW
27. Paragraphs 1 through 18 are incorporated herein by reference as though fully set forth.

28. Based on the above factual allegations, Defendant Officer Fiebiger battered Plaintiff.

   Specifically, Defendant Officer Fiebiger engaged in intentional, offensive, and unpermitted

   contact with Plaintiff when Officer Fiebiger fractured Plaintiff’s wrist/arm without

   justification.

29. Defendant Ramsey County is vicariously liable to Plaintiff for Defendant Officer Fiebiger’s

   assault.

30. As a direct and proximate result of this battery, Plaintiff suffered damages as aforesaid.




                                     RELIEF REQUESTED

WHEREFORE, Plaintiff requests that this Court grant the following relief:

a. Issue an order granting Plaintiff judgment against Defendants, finding that Defendants

   violated Plaintiff’s constitutional rights under the Fourth and/or Eighth and/or Fourteenth

   Amendments to the United States Constitution and that Defendants are liable to Plaintiff for

   all damages resulting from these violations;


                                                  6
b. Issue an order granting Plaintiff judgment against Defendants, finding that Defendants

   committed assault and battery against Plaintiff under Minnesota state law and that

   Defendants are liable to Plaintiff for all damages resulting from these violations;

c. Award of compensatory damages to Plaintiff against all Defendants, jointly and severally;

d. Award of punitive damages to Plaintiff against all Defendants, jointly and severally;

e. Award of reasonable attorney’s fees and costs to Plaintiff pursuant to 42 U.S.C. § 1988;

f. Award of such other and further relief as this Court may deem appropriate.

                      THE PLAINTIFF HEREBY DEMANDS A JURY TRIAL.



                                         THE LAW OFFICE OF ZORISLAV R. LEYDERMAN

Dated: January 21, 2019                             By: s/ Zorislav R. Leyderman
                                                        ZORISLAV R. LEYDERMAN
                                                        Attorney License No. 0391286
                                                        Attorney for Plaintiff
                                                        The Law Office of Zorislav R. Leyderman
                                                        222 South 9th Street, Suite 1600
                                                        Minneapolis, MN 55402
                                                        Tel: (612) 876-6626
                                                        Email: zrl@ZRLlaw.com




                                                7
